Case: 12-11216          Date Filed: 09/24/2012   Page: 1 of 2

                                                                        [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-11216
                                        Non-Argument Calendar
                                      ________________________

                           D.C. Docket No. 6:10-cr-00242-CEH-KRS-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                             Plaintiff-Appellee,

                                                  versus

TRACY COX,

llllllllllllllllllllllllllllllllllllllll                             Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (September 24, 2012)

Before MARCUS, MARTIN and FAY, Circuit Judges.

PER CURIAM:
              Case: 12-11216    Date Filed: 09/24/2012   Page: 2 of 2

      Charles E. Taylor, appointed counsel for Tracy Cox in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Cox’s conviction and sentence

are AFFIRMED.




                                         2